373 U.S. 377 (1963)
ATWOOD'S TRANSPORT LINES, INC.,
v.
UNITED STATES ET AL.
No. 935.
Supreme Court of United States.
Decided May 20, 1963.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
James E. Wilson and Edward G. Villalon for appellant.
Solicitor General Cox, Assistant Attorney General Loevinger, Lionel Kestenbaum and Robert W. Ginnane for the United States and the Interstate Commerce Commission; and S. Harrison Kahn for Alexandria, Barcroft & Washington Transit Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.